Title: To James Madison from Anthony Merry, 4 November 1803 (Abstract)
From: Merry, Anthony
To: Madison, James


4 November 1803, Norfolk, Virginia. “Having arrived here this Evening from England I lose no Time in having the Honor to transmit to you inclosed Two Packets with which I was charged by Mr Munroe, the Minister from the United States to His Majesty.
“Anxious to fulfil the Commands of the King my Master, who has been graciously pleased to appoint me His Minister to the United States of America, I shall proceed from hence with all possible Expedition to Washington City.”
 

   
   RC (DNA: RG 59, NFL, Great Britain, vol. 3). 2 pp.



   
   Merry probably transmitted Monroe’s two letters to JM of 18 Sept. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:446–48).


